Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
             The following is an examiner’s statement of reasons for allowance: 
           Applicant’s argument, see page 5 of the response, filed 0916/2021, with respect to the rejection(s) of claims 1-4, 5-6, 7-9 under 35 U.S.C. § 102(a)(2) as being anticipated by Nagami et al. (US 2018/0366305) ( particularly the argument that Nagami is not qualified as prior art in view of a Statement, filed on 09/16/2021, under 35 USC § 102(b)(2)(C) verifying common ownership of the present application and the Nagami reference as of the effective filing date of the present application) has been fully considered and is persuasive. The final rejection(s) of claims 1-4, 5-6, 7-9 under 35 U.S.C. § 102(a)(2) as being anticipated by Nagami et al. (US 2018/0366305, as set forth in the office action dated 06/16/2021, has been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.